United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1394
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Jose Sanchez-Gonzales, also known as *
Jesus Sandoval-Chiquete, also known *        [UNPUBLISHED]
as Jesus C. Sandoval, also known as   *
Francisco Cardena Rivera,             *
                                      *
             Appellant.               *
                                 ___________

                         Submitted: August 1, 2003
                             Filed: August 15, 2003
                                  ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Sanchez-Gonzales, a/k/a Jesus Sandoval, pled guilty to illegal reentry
after deportation, in violation of 8 U.S.C. § 1326(a), and possessing with intent to
distribute 100 kilograms or more of a mixture or substance containing marijuana, in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii). The district court1 sentenced him


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
to concurrent prison terms of 24 months on the illegal-reentry count and 120 months
on the drug count, to be followed by concurrent supervised-release terms totaling 8
years. On appeal, counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967).

       We find no plain error in the court’s acceptance of the guilty plea. See United
States v. Vonn, 535 U.S. 55, 58-59 (2002). Further, we have reviewed the record
independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no
nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-